195 Church Street New Haven, CT06510 www.newalliancebank.com PRESS RELEASE Contact:Glenn MacInnes Executive Vice President and Chief Financial Officer NewAlliance Bank NewAlliance Reports Net Income of $13.9 million or $0.14 Per Share; Excluding Merger Related Charges, Record Net Income of $16.9 million New Haven, Connecticut, October 26, 2010– NewAlliance Bancshares, Inc. (NYSE: NAL), the holding company for NewAlliance Bank, today announced net income for the quarter of $13.9 million or $0.14 per diluted share. This compares to $12.6 million or $0.13 per diluted share for the third quarter of 2009. Excluding merger-related expenses, NewAlliance achieved record net income of $16.9 million or $0.17 per diluted share, a 33.9% increase over last year’s third quarter. “I am very pleased with the sustained revenue momentum we have achieved this year,” stated Peyton R. Patterson, Chairman, President and Chief Executive Officer. “Our consistent focus on expanding our customer relationships and being an active commercial and residential mortgage lender has really paid off. We booked record loan originations, up 31.5% over the first nine months of last year.” The Board of Directors voted today to pay a quarterly dividend of $0.07 per share to shareholders of record on November 5, 2010 and payable on November 16, 2010. This will be the Company’s 26th consecutive quarterly dividend payment. Financial Highlights: · Record revenues reported for the quarter of $75.0 million, a 1.8% increase over the linked quarter, and 9.9% over the prior year quarter. Revenues for the first nine months were $219.6 million, an increase of 12.2% over the first nine months of 2009. · The net interest margin continued an upward trend to 3.08% compared to 3.02% on a linked quarter basis and prior year quarter of 2.71%. · Record loan originations totaled $597.6 million for the quarter compared to $534.9 million on a linked quarter basis and $358.5 million for the third quarter of 2009. · Commercial loan originations increased 38.3% to $228.6 million from $165.3 million on a linked quarter basis and up over 146.9% from $92.6 million in the prior year quarter. 1 · Total deposits increased slightly from the linked quarter, and were up $164.6 million, or 3.3%, from the prior year quarter. DDA balances were up 9.9% year-over-year. · Deposit costs dropped by one basis point to 93 basis points for the month ended September 30, 2010 and by 54 basis points compared to September 30, 2009. · Improved non-performing loan trends have led to a lower provision in the quarter compared to the linked and prior year quarters. · The efficiency ratio for the quarter, excluding merger-related charges, was 61.11% compared to the prior quarter of 60.34% and compared to 63.61% in the prior year quarter. Net Interest Income Net interest income before provision for loan losses was a record $60.3 million, a 4.5% increase on a linked quarter basis and a 16.6% increase from the prior year quarter. This is the seventh consecutive quarterly increase in net interest income contributing to the solid revenue momentum. The net interest margin increased to 3.08%, compared to 3.02% on a linked quarter basis and 2.71% for the prior year quarter. The cost of deposits was 93 basis points for the month ended September 30, 2010, a decrease of one basis point from the month ended June 30, 2010, and 54 basis points from the month ended September 30, 2009. The cost of borrowings was reduced by 35 basis points on a linked quarter basis. Year-over-year borrowing costs were down by 106 basis points. The average balance of core deposits was $3.07 billion for the third quarter, just slightly lower than the average for the linked quarter. Year-over-year, however, average core balances increased by $208.8 million, or 7.3%. Non-Interest Income and Non-Interest Expense Non-interest income for the quarter decreased $1.3 million, or 8.0%, on a linked quarter basis. The second quarter included a non-recurring gain of approximately $2.6 million from investments in a limited partnership due to an initial public offering. Compared to the prior year quarter, there was a decrease of $1.8 million, or 11.1%, in non-interest income. This was primarily due to $2.0 million of securities gains recorded in the prior year quarter. Year to date, depositor service charges increased over the first nine months of last year due to overdraft fee income, merchant services income and card fees. For the quarter, however, there was a slight decrease due to lower overdraft fees. Non-interest expense was $50.2 million, an increase of $6.6 million, or 15.2%, on a linked quarter basis. In the third quarter, non-interest expense included $4.6 million in merger-related expenses and a non-recurring retirement related expense of $1.3 million for a former executive. 2 Credit Quality "Our nonperforming loans as a percent of total loans is 1.35% and remains well below industry levels and we have been able to lower our provision,” said Glenn MacInnes, Executive Vice President and Chief Financial Officer. “We remain just as vigilant monitoring credit quality as we always have, and we are still originating many commercial and residential loans in all of our local communities.” Key Developments: · Total non-performing loans were $68.3 million at quarter end, the same as at the end of the linked quarter. · The allowance for loan losses to total loans decreased to 1.08% from 1.11% on a linked quarter basis. · Net charge-offs decreased by $400,000 to $4.4 million on a linked quarter basis and remained very low relative to peers. · Nonperforming loans to total loans decreased 4 basis points to 1.35% on a linked quarter basis, and nonperforming assets to total assets remained at 0.81% for both periods. · The provision for loan losses totaled $4.0 million, decreasing by $1.5 million on a linked quarter basis and $1.4 million compared to the prior year quarter. Capital Management The tangible common equity ratio and total risk-based capital ratio were 11.09% and 20.90%, respectively, and total shareholder’s equity was $1.47 billion at September 30, 2010. The Company’s Tier 1 leverage capital ratio was 11.05% and is more than double the 5% regulatory benchmark that is considered ‘well-capitalized’ for bank holding companies. At September 30, 2010, NewAlliance Bancshares, the parent company of NewAlliance Bank, had $8.83 billion in assets and operated 88 banking offices in Connecticut and Massachusetts. NewAlliance Bank provides a full range of consumer and commercial banking products and services, trust services and investment and insurance products and services. The Bank’s website is at www.newalliancebank.com. Shareholders areencouraged to monitor the Investor Relations section of the Company’s website. NewAlliance will hold a conference call on second quarter earnings at 9:00 a.m. Eastern Time on Wednesday, October 27, 2010.The call is being webcast and will be available at the Investor Relations section of the Company’s website at www.newalliancebank.com. Individuals can dial in to the call at 1-877-317-6789.The international dial-in number is 1-412-317-6789, or the toll free Canada dial-in is 1-866-605-3852. 3 A replay of the webcast and call will be available after noon on October 27 through November 10, 2010. To access the replay, dial 1-877-344-7529. For international access, dial 1-412-317-0088. The passcode for either replay number is 445094. Note: In discussing financial results, management may refer to certain non-GAAP (Generally Accepted Accounting Principles) measures. The Company’s management believes these non-GAAP measurements are essential to a proper understanding of the operating results of the Company’s core business. These non-GAAP measurements are not a substitute for operating results determined in accordance with GAAP nor do they necessarily conform to non-GAAP performance measures that may be presented by other companies. A reconciliation of GAAP and non-GAAP information is included in this release. Statements in this news release, if any, concerning future results, performance, expectations or intentions are forward-looking statements. Actual results, performance or developments may differ materially from forward-looking statements as a result of known or unknown risks, uncertainties and other factors, including those identified from time to time in the Company’s filings with the Securities and Exchange Commission, press releases and other communications. Actual results also may differ based on the Company’s ability to successfully maintain and integrate customers from acquisitions. The Company intends any forward-looking statements to be covered by the Litigation Reform Act of 1995 and is including this statement for purposes of said safe harbor provisions.Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date of this news release. Except as required by applicable law or regulation, the Company undertakes no obligation to update any forward-looking statements to reflect events or circumstances that occur after the date as of which such statements are made. On August 18, 2010, the Company entered into a merger agreement (amended as of September 27, 2010) with First Niagara Financial Group, Inc. (“First Niagara”) and FNFG Merger Sub, Inc. (“Merger Sub”) pursuant to which Merger Sub will be merged with and into the Company and will become a wholly owned subsidiary of First Niagara (the “Merger”). In connection with the Merger, First Niagara has filed with the SEC a Registration Statement on Form S-4 that includes a Proxy Statement of the Company and a Proxy Statement/Prospectus of First Niagara, as well as other relevant documents concerning the Merger. A definitive Proxy Statement will be mailed to stockholders of the Company after the Registration Statement is declared effective. The Registration Statement has not yet become effective. Stockholders are urged to read the definitive Proxy Statement of the Company regarding the Merger when it becomes available and any other relevant documents filed with the SEC, as well as any amendments or supplements to those documents, because they will contain important information. You may obtain a free copy of the Proxy Statement, as well as other filings containing information about the Company at the SEC’s Internet site (http://www.sec.gov). You may also obtain these documents, free of charge, from Company by accessing the Company’s website at www.newalliancebank.com under the tab “Investors” and then under the heading “SEC Filings.” The Company and certain of their directors and executive officers may be deemed to be participants in the solicitation of proxies from the shareholders of the Company in connection with the Merger. Information about the directors and executive officers of the Company is set forth in the proxy statement for the Company’s 2010 annual meeting of stockholders, as filed with the SEC on a Schedule 14A on March 11, 2010. Additional information regarding the interests of those participants and other persons who may be deemed participants in the transaction may be obtained by reading the Proxy Statement regarding the Merger. 4 NewAlliance Bancshares, Inc. Consolidated Statements of Income (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (In thousands, except share data) Interest and dividend income $ Interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses Non-interest income Depositor service charges Loan and servicing income Trust fees Investment management, brokerage & insurance fees Bank owned life insurance Other-than-temporary impairment losses on securities - - Less:Portion of loss recognized in other comprehensive income (before taxes) - Net impairment losses on securities recognized in earnings - Net gain on sale of securities Net gain on securities Mortgage origination activity & loan sale income Net gain (loss) on limited partnerships Other Total non-interest income Non-interest expense Salaries and employee benefits Occupancy Furniture and fixtures Outside services Advertising, public relations, and sponsorships Amortization of identifiable intangible assets FDIC insurance premiums Merger related charges 4 27 Other Total non-interest expense Income before income taxes Income tax provision Net income $ Earnings per share Basic $ Diluted Weighted average shares outstanding Basic Diluted NewAlliance Bancshares, Inc. Consolidated Statements of Income (Unaudited) Three Months Ended September 30, June 30, March 31, December 31, September 30, (In thousands, except share data) Interest and dividend income $ Interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses Non-interest income Depositor service charges Loan and servicing income Trust fees Investment management, brokerage & insurance fees Bank owned life insurance Other-than-temporary impairment losses on securities - - - Less:Portion of loss recognized in other comprehensive income (before taxes) - - Net impairment losses on securities recognized in earnings - - Net gain on sale of securities - Net gain on securities - Mortgage origination activity and loan sale income Net gain (loss) on limited partnerships Other Total non-interest income Non-interest expense Salaries and employee benefits Occupancy Furniture and fixtures Outside services Advertising, public relations, and sponsorships Amortization of identifiable intangible assets FDIC insurance premiums Merger related charges 1 57 4 Other Total non-interest expense Income before income taxes Income tax provision Net income $ Earnings per share Basic $ Diluted Weighted average shares outstanding Basic Diluted NewAlliance Bancshares, Inc. Consolidated Balance Sheets (Unaudited) September 30, June 30, March 31, December 31, September 30, (In thousands) Assets Cash and due from banks $ Short-term investments Investment securities available for sale Investment securities held to maturity Loans held for sale Loans Residential real estate Commercial real estate Commercial business Consumer Total loans Less allowance for loan losses Total loans, net Federal Home Loan Bank of Boston stock Premises and equipment, net Cash surrender value of bank owned life insurance Goodwill Identifiable intangible assets Other assets Total assets $ Liabilities Deposits Regular savings $ Money market NOW Demand Time Total deposits Borrowings Federal Home Loan Bank of Boston advances Repurchase agreements Junior subordinated debentures Other borrowings Other liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ NewAlliance Bancshares, Inc. Selected Financial Highlights (Unaudited) Three Months Ended September 30, June 30, March 31, December 31, September 30, (Dollars in thousands, except per share data) Net interest income before provision for loan losses Net income Shares outstanding (end of period) Weighted average shares outstanding: Basic Diluted Earnings per share: Basic Diluted Shareholders' equity (end of period) Book value per share (end of period) Tangible book value per share (end of period) Ratios & Other Information Net interest margin (net interest income as a % of average earnings assets) % Net interest spread (yield on earning assets minus yield on interest-bearing liabilities) Average yield on interest-earning assets Average rate paid on interest-bearing liabilities Return on average assets Return on average equity At period end: Tier 1 leverage capital ratio % Asset Quality Information Nonperforming loans Total nonperforming assets Nonperforming loans as a % of total loans % Nonperforming assets as a % of total assets Allowance for loan losses as a % of total loans Allowance for loan losses as a % of nonperforming loans Provision for loan losses Banking offices 88 88 87 87 87 Non-GAAP Financial Information and Ratios (1) Noninterest income (2) Noninterest income as a percent of operating revenue (2) % Efficiency ratio (3) Expenses to average assets (4) Return on average tangible assets Return on average tangible equity Tangible common equity/tangible assets Net income, GAAP Tax-exempt life insurance proceeds - - Gain on limited partnership, net of tax - - Merger related charges, net of tax - Proforma net income Proforma net income per share - basic Proforma net income per share - diluted Proforma return on average assets (5) % % % Proforma return on average equity (5) Proforma return on average tangible assets (5) Proforma return on average tangible equity (5) Proforma efficiency ratio (3) (6) (1) Non-GAAP Financial Information and Ratios are not financial measurements required by generally accepted accounting principles, however, management believes such information is useful to investors in evaluating Company performance. (2) Excludes total net gains or losses on securities and limited partnerships (3) Excludes total net gains or losses on securities and limited partnerships and other real estate owned expenses (4) Excludes severance and merger costs (Where applicable) (5) Excludes tax-exempt life insurance proceeds, gain on limited partnership and merger related costs, net of tax (6) Excludes tax-exempt life insurance proceeds and merger related costs NewAlliance Bancshares, Inc. Average Balance Sheets (Unaudited) Three Months Ended September 30, 2010 September 30, 2009 Average Average Average Yield/ Average Yield/ (Dollars in thousands) Balance Interest Rate Balance Interest Rate Interest-earning assets Loans Residential real estate $ $ % $ $ % Commercial real estate Commercial business Consumer Total Loans Fed funds sold and other short-term investments 46 63 Federal Home Loan Bank of Boston stock - Investment securities Total interest-earning assets $ % $ % Non-interest-earning assets Total assets $ $ Interest-bearing liabilities Deposits Money market $ $ % $ $ % NOW Savings Time Total interest-bearing deposits Repurchase agreements FHLB advances and other borrowings Total interest-bearing liabilities % % Non-interest-bearing demand deposits Other non-interest-bearing liabilities Total liabilities Equity Total liabilities and equity $ $ Net interest-earning assets $ $ Net interest income $ $ Interest rate spread % % Net interest margin (net interest income as a percentage of total interest-earning assets) % % Ratio of total interest-earning assets to total interest-bearing liabilities % % NewAlliance Bancshares, Inc. Average Balance Sheets (Unaudited) Three Months Ended September 30, 2010 June 30, 2010 Average Average Average Yield/ Average Yield/ (Dollars in thousands) Balance Interest Rate Balance Interest Rate Interest-earning assets Loans Residential real estate $ $ % $ $ % Commercial real estate Commercial business Consumer Total Loans Fed funds sold and other short-term investments 46 34 Federal Home Loan Bank of Boston stock - - - Investment securities Total interest-earning assets $ % $ % Non-interest-earning assets Total assets $ $ Interest-bearing liabilities Deposits Money market $ $ % $ $ % NOW Savings Time Total interest-bearing deposits Repurchase agreements FHLB advances and other borrowings Total interest-bearing liabilities % % Non-interest-bearing demand deposits Other non-interest-bearing liabilities Total liabilities Equity Total liabilities and equity $ $ Net interest-earning assets $ $ Net interest income $ $ Interest rate spread % % Net interest margin (net interest income as a percentage of total interest-earning assets) % % Ratio of total interest-earning assets to total interest-bearing liabilities % % NewAlliance Bancshares, Inc. Average Balance Sheets (Unaudited) Nine Months Ended September 30, 2010 September 30, 2009 Average Average Average Yield/ Average Yield/ (Dollars in thousands) Balance Interest Rate Balance Interest Rate Interest-earning assets Loans Residential real estate $ $ % $ $ % Commercial real estate Commercial business Consumer Total Loans Fed funds sold and other short-term investments Federal Home Loan Bank of Boston stock - - - Investment securities Total interest-earning assets $ % $ % Non-interest-earning assets Total assets $ $ Interest-bearing liabilities Deposits Money market $ $ % $ $ % NOW Savings Time Total interest-bearing deposits Repurchase agreements FHLB advances and other borrowings Total interest-bearing-liabilities % % Non-interest-bearing demand deposits Other non-interest-bearing liabilities Total liabilities Equity Total liabilities and equity $ $ Net interest-earning assets $ $ Net interest income $ $ Interest rate spread % % Net interest margin (net interest income as a percentage of total interest-earning assets) % % Ratio of total interest-earning assets to total interest-bearing liabilities % % NewAlliance Bancshares, Inc. Asset Quality (Unaudited) September 30, June 30, March 31, December 31, September 30, (Dollars in thousands) Nonperforming assets Residential real estate $ Commercial real estate Commercial business Consumer Total nonperforming loans Other nonperforming assets, net Total nonperforming assets $ Allowance for loan losses $ Three Months Ended September 30, June 30, March 31, December 31, September 30, Net loan charge-offs Residential real estate $ Commercial real estate Total real estate Commercial business Consumer Total net charge-offs $ Provision for loan losses $ At or For the Three Months Ended September 30, June 30, March 31, December 31, September 30, Ratios Allowance for loan losses to total loans % Allowance for loan losses to nonperforming loans Nonperforming loans to total loans Nonperforming assets to total assets Net charge-offs to average loans (annualized)
